Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 2, 6-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baily US 2,261,491in view of Rohrer US 4,115,976.  Baily discloses a powered screed for leveling a bed of fluid concrete, the powered screed comprising:

A pair of rails (2) dimensioned to extend across a lateral extend of a bed of concrete.
A power drive screed (1) having a frame (35, 113, 114).
A plurality of support rollers (101) configured to propel the screed along the rails.
A motor configured to rotate at least one roller (101) thereby providing propulsion to the 
screed and frame.
A main screed element attached to a bottom of the frame and oriented to level concrete 
across a longitudinal extent of the concrete as the screed traverses the rails.
See Figs. 19, 20; Page 5, lns. 3-60.  What Baily does not disclose are a plurality of support pedestals to elevate the rails above the ground.  However, Rohrer teaches it is known to provide a plurality of support pedestals 41) for raising a plurality of screed rails (2) above a bed of concrete being leveled.  The support pedestals comprising:
A threaded pedestal shaft (14).
A collar (15) threadingly engageable with the plurality of threads to adjust a vertical 
height of the collar relative to the pedestal shaft.
A yoke (32) disposed at a top end of a respective threaded pedestal shaft.  The yoke 
	having a top opening for receiving a portion of said rail (2) and a lower end 
configured for attachment to the threaded support pedestal (14).
A base plate (39) having an aperture defined in a top surface of the base plate, the 
	aperture dimensioned to receive a bottom end of the pedestal shaft.
An annular rim (13) positioned around the bottom end of the pedestal shaft, wherein the 
annular rim is positioned at a desired penetration depth of the pedestal shaft into the ground surface (3).  See Figs. 1, 2; Col. 2, ln. 11-Col. 4, ln. 15.

With respect to claim 2 Baily discloses 1st and 2nd linear actuators (110) coupled between the frame the main screed element and being operative to selectively raise or lower the main screed element relative to the bed of concrete.  Page 5, lns. 3-43.

With respect to claim 6 Bailey discloses at least one vibration module (90) configured to deliver vibratory forces to the main screed element that is imparted to the bed of concrete.  Page 4, lns. 7-15.

Claim(s) 3, 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baily US 2,261,491in view of Rohrer US 4,115,976 as applied to claim 2 above, and further in view of Crayton US 3,335,646.  Baily in view of Rohrer disclose a powered screed having a self-propelled screeding apparatus, a plurality of rails supporting the apparatus and a plurality of pedestals supporting the rails.  Baily in view of Rohrer do not disclose an extension screed nor a foot.  However, Crayton teaches it is known to provide a self-propelled concrete screeding machine having a main screed (24) and left and right extension screeds (35, 36).  The extension screeds being extendable and retractable relative to the main screed to accommodate changes in the bed of concrete being screeded.  Crayton further teaches it is known to provide the extension screeds (35, 36) with sideplates (41, 42) having bottom flanges also known as feet.  Wherein the height of the extension screeds are controlled by a vertically adjustable linear actuator (22), wherein the feet of the sidewall can be lowered to support the weight of the machine, until support rollers (43) can engage a support rail (48).  See Figs. 1-4, Col. 2, 
ln. 5-Col. 3, ln. 5.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the powered screed of Baily in view of Rohrer with the extension screeds and feet taught by Crayton in order to facilitate changes in paving width and thickness.
	
Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baily US 2,261,491 in view of Rohrer US 4,115,976 and Crayton US 3,335,646 as applied to claim 3 above, and further in view of Grembowicz et al. US 5,568,992.
Baily in view of Rohrer and Crayton disclose a powered screed having a main screed and manually extendable/retractable extension screeds.  But do not disclose a linear actuator for moving the extension screeds.  However, Grembowicz et al. teach paving machines are commonly provided with a main screed (110), extension screeds (115) that are extendable/retractable and raisable/lowerable relative to the main screed via linear actuators (205, 210, 215).  See Figs. 2, 4; Col. 2, ln. 54-Col. 3, ln. 12.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the powered screed of Baily in view of Rohrer and Crayton with the hydraulic actuators taught by Grembowicz et al. in order to reduce the time and effort required to extend/retract the extension screeds.

Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baily US 2,261,491in view of Rohrer US 4,115,976 as applied to claim 1 above, and further in view of Jenkins US 4,132,492.  Baily in view of Rohrer disclose a powered screed having a self-propelled screeding apparatus, a plurality of rails supporting the apparatus 

and a plurality of pedestals supporting the rails.  Baily in view of Rohrer do not disclose a remote controller.  However Jenkins teaches a self-propelled powered screed machine wherein a remote control (162) is used to control the speed of a drive motor that propels the machine upon and across a pair of support rails (22).  See Figs. 1-4, Col. 3, lns. 1-25, Col. 6, lns. 45-50.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the screeding machine of Baily in view of Rohrer with a remote controller as taught by Jenkins in order to control direction and movement of the machine.  
	
Conclusion
7. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAYMOND W ADDIE whose telephone number is (571)272-6986.  The examiner can normally be reached on m-f 7:30-12:30, then 6-9pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Will can be reached on 571-272-6998.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or 

Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/RAYMOND W ADDIE/Primary Examiner, Art Unit 3671                               				08/23/2022